Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 1-21 are pending.  

Claim Interpretations
The broadest reasonable interpretation of a method (or process) claim having contingent
limitations require only those steps that must be performed and does not include steps
that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step
B if a second condition happens. If the claimed invention may be practiced without either
the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first
condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B (MPEP 2111.04). 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. 
Claim 13 recite method claims, which recite “determining, by the computing device,  whether the data storage device is capable of performing a set of computational operations based on the capability data; in response to determining that the data storage device is capable of performing a set of computational operations, offloading the set of computational operations to the data storage device”. According to specification, Fig 5,  “determining whether a data storage device coupled to a computing device is capable of performing a set of computational operations”  has two mutually exclusive outcomes – 1) offloading the set of computational operations to the data storage device in response to determining that the data storage device is capable of performing the set of computational operations  (which the claim recites) 2) performing the set of computational operations on the computing device in response to determining the data storage device is not capable of performing the set of computational operations. The BRI of claims 13-19 does not include offloading because claim does not require detecting that the capability has been met. 
The claim 20 is system claims and therefore, the BRI includes the corresponding structure to be present regardless of the condition.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 13, 15, 18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 13 and 20 recite(s) a mathematical concept “the storage device to perform the set of computational operations based on capability data indicating a set of types of operations…” and “determining, by the computing device, whether the data storage device is capable of performing a set of operations based on the capability data”.  The limitation of performing the set of computational operations and determining whether data storage device is capable of performing the set of operations, as drafted, under the BRI, covers mathematical concepts and calculations. The storage device recited here to perform the operations is a generic computing element.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. The additional limitations are requesting capability data by the computing device and receiving the capability data, storage device to receive offloaded operations from computing device. Exchanging capability data is just exchanging information that is mere data gathering, which is an insignificant extra solution activity. (Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)). Offloading to storage is well known in the art. Examiner cites two references for such well known offloading: Ahmed et al (US Patent Application Publication 20170154005; cited in IDS) in para [0048] and Fig 10, which mentions that hot pluggable GPUs can offload various tasks from main processor stack; Gearhart et al (US Patent Application Publication 2013/0219175; cited in IDS) in Fig  1 where 104 offloads tasks from HIS 103; [0003] and [0022]. Accordingly , these additional elements of capability data exchange and offloading based on capability data do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element to perform offloaded operations amounts to no more than mere instructions to apply the exception using a routine conventional computer component. These are well understood routine activities as explained above in the earlier para.  Mere instructions to apply an exception using conventional computer component cannot provide an inventive concept. The claim is not patent eligible.  
Claim 15 recites the set of parameters indicated to be performed by the operations, which is purely mathematical algorithm or abstract idea.  
Claim 18 recites establish a channel and exchanging various information through the channel. According MPEP 2106.05, data collection via Internet, storing, generic processing are well known/generic components. Establishing a channel is a generic operation for connecting through Internet. Claim does not require any particular way of Internet connection. This generic connection and exchange of information is well known insignificant activities. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-6, 8-21 arerejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.11320995. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are subset of the patented claims as explained below:

Claim 13/claim 20 of the pending application
Claims of the patent
A method, comprising: requesting, by a computing device coupled to a data storage device, capability data from the data storage device, wherein the capability data indicates at least one of: a set of types of operations that the data storage device is capable of performing, and an amount of resources used by the data storage device; receiving, by the computing device, capability data from the data storage device;
The method of claim 7, further comprising: detecting that the data storage device has been coupled to the computing device; requesting capability data from the data storage device, wherein the capability data indicates a set of types of operations that the data storage device is capable of performing; and receiving the capability data from the data storage device. (claim 12)
determining, by the computing device, whether the data storage device is capable of performing a set of computational operations based on the capability data; in response to a determination that the data storage device is capable of performing the set of computational operations, offloading, by the computing device, the set of computational operations to the data storage device; and performing, by the storage device, the set of computational operations based at last in part on the capability data.
A method, comprising: determining that a data storage device coupled to a computing device is capable of performing a set of computational operations, offloading the set of computational operations to the data storage device in response to determining that the data storage device is capable of performing the set of computational operations, (claim 7) 
The method of claim 12, wherein determining that the data storage device is capable of performing the set of computational operations comprises: determining that the set of computational operations is indicated in the capability data.(claim 13)


For claims 1 and 21, claims 7, 12 and 13 disclose the corresponding limitations (“receiving request to perform tensor operations from a computing device”, determining that sufficient resources available to perform the tensor operation where the resource includes power”, “performing the tensor operation” and “transmitting the results to computing device” where parameters are one of tensor library …”). However, the disclosed patent’s claims do not explicitly mention queue for the tensor operation and analyzed to determine a schedule with respect to the tensor operation. However, queue management is a known concept in the art. Operating system schedular uses queue to manage the threads and tasks. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to use a queue to manage the tensor operations, since queue provides a better management of the task executions. Therefore the claims 1 and 21 are obvious over the claims of the patents. 
For claims 2 and 14, the corresponding claim 1 in patent discloses the corresponding limitations. 
For claim 3, claim 7 of the patent teaches offloading. 
For claim 4, claim 7 of the patent teaches neural network based computations. 
For claim 5, weights are typically associated with neural network, which is known and well established. 
For claim 6, claim 8 of the patent provides corresponding limitations of performing tensor operations. The claims of patent do not explicitly mention about tensor graph. However, tensor operation is often involved with tensor graph, which is a known mathematical concept. 
For claim 8, the corresponding claim 4 in patent discloses the corresponding limitations.
For claims 9 and 18, the corresponding claim 9 in patent discloses the corresponding limitations. 
For claim 10, claim 8 of the patent provides the corresponding limitations. 
For claim 11, claim 11 of the patent provides the corresponding limitations.
For claim 12, the corresponding claim 6 in patent discloses the corresponding limitations.
For claim 15, the corresponding claim 4 in patent discloses the corresponding limitations. 
For claim 16, the corresponding claim 10 in patent discloses the corresponding limitations. 
For claim 17, the corresponding claim 7 in patent discloses the corresponding limitations. 
For claim 19, the corresponding claim 6 in patent discloses the corresponding limitations. 
Claim Objections
5.	Claims 1-20 are objected to because of the following informalities:  

Claim 1 recites “a computing device”, which should be changed with –the computing device—as computing device is recited earlier. 

Claim 2 recites “a request to perform” in line 4, which should be changed with –the request to perform” as request is recited earlier. 
Claim 13 recites “at last” in line 12, which should be changed with “at least”. 

Claim 20 recites “at last” in line 13, which should be changed with “at least”.
Dependent claims incorporate the informalities by virtue of dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 13, 15, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar (US Patent Application Publication 20180039519; cited in IDS)

For claim 13, Kumar teaches the following limitations: A method, comprising: requesting, by a computing device (102 in Fig 1 is the computing device) coupled to a data storage device (peer device 104 in Fig 1 is a data storage device bas it has memory) , capability data from the data storage device (204 and 206 in Fig 2 and Fig 8; [0047] 114 provides capability and capacity requests to peer device 104; [0079]), wherein the capability data indicates at least one of: a set of types of operations that the data storage device is capable of performing, and an amount of resources used by the data storage device ([0051]-[0052] mentions resource usage and [0053]-[0054] mention that task capability information indicates available tasks/applications) ; receiving, by the computing device, capability data from the data storage device ([0047]-[0050] mention that computing device 102 receives capability information from the peer device 104); determining, by the computing device, whether the data storage device is capable of performing a set of computational operations based on the capability data ([0052]-[0054] mention that computing device 102 determines whether the peer device 104 is capable of performing the task;; [0041] mentions that tasks include image processing, word processing and other applications); in response to a determination that the data storage device is capable of performing the set of computational operations, offloading ([0105]), by the computing device, the set of computational operations to the data storage device ([0052]-[0056]; when peer device is capable, the task is offloaded to the peer device 104 from the computing device 102); and performing, by the storage device, the set of computational operations based at last in part on the capability data ([0079]-[0083] [0086]; peer device receives image data to perform image processing application and performs the task according to peer device’s capability of performing; [0053] peer device performs map applications based on peer device has installed application).  

For claim 15, Kumar teaches processors 106 as computational engines, task input data or set of parameters ([0099], [0053] and [0082] mentions about image data as task input), wherein the set of parameters comprise at least one or more of: (i) names of computational operations indicated to be performed (image data for image processing application as mentioned in [0082] and map application as mentioned in [0053]), (ii) first locations of data indicated for performing the computational operations (input data from a source such as storage location; [0099]). 

For claim 18, Kumar teaches wherein the offloading the set of computational operations to the data storage device comprises: establishing a communication channel between the computing device and the data storage device ([0075]-[0076] and [0072] mention about link/channel between device 102 and 104); transmitting, by the computing device, first data indicating a set of parameters for the set of computational operations to the data storage device via the communication channel (device 102 provides the offloading instructions, command and task input via the link; [0082]) ; and receiving, by the computing device, a set of results of the set of computational operations from the data storage device via the communication channel ([0083]-[0084]).  

For claim 20, Kumar teaches the following limitations: An apparatus, comprising: a processing device ([0011]-[0012]) configured to: receive capability data (204 and 206 in Fig 2 and Fig 8; [0047] 114 provides capability and capacity requests to peer device 104; [0079]) from a data storage device  (peer device 104 in Fig 1 is a data storage device bas it has memory) coupled to the processing device (102 in Fig 1 is the computing device), wherein the capability data indicates at least one of: a set of types of operations that the data storage device is capable of performing, and an amount of resources used by the data storage device  ([0051]-[0052] mentions resource usage and [0053]-[0054] mention that task capability information indicates available tasks/applications); determine whether the data storage device is capable of performing a set of computational operations based on the capability data ([0052]-[0054] mention that computing device 102 determines whether the peer device 104 is capable of performing the task;; [0041] mentions that tasks include image processing, word processing and other applications); and in response to a determination that the data storage device is capable of performing the set of computational operations, offload ([0105]) the set of computational operations to the data storage device ([0052]-[0056]; when peer device is capable, the task is offloaded to the peer device 104 from the computing device 102); wherein the data storage device is configured to perform the set of computational operations based at last in part on the capability data  ([0079]-[0083] [0086]; peer device receives image data to perform image processing application and performs the task according to peer device’s capability of performing; [0053] peer device performs map applications based on peer device has installed application)..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US Patent Application Publication 2018/0039519), in view of Yi et al (US Patent Application Publication 2015/0098542)

For claim 14, Kumar teaches receiving, from the computing device: a request to perform the set of computational operations ([0082]); and a set of parameters indicated for the set of computational operations ([0080] and [0082]; image data, image processing application); implementing a logical interface ([0072] and [0078]; multiple logical interface is implemented); performing the set of computational operations in conjunction with the set of parameters ([0083]-[0084]); and transmitting a set of results of the set of computational operations to the computing device ([0084]).  

For the limitations “the data storage device is hot swappable”, Kumar teaches that the data storage can be smart phone and electronic device can be laptop ([0066]). It is well known in the art that smart phones are hot swappable ([0034]; Yi et al). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to use the hot swappable device as the data storage device because hot swapped device is able to be charged without being reset, which provides ease of use. 

For claim 16, Kumar teaches performing, by the computing device, one or more additional computational operations based on the set of results ([0056]; the offloaded task is subroutine; [0057] computing device use the offloaded output to one or more application for further processing)  

For claim 17, Kumar teaches wherein the set of computational operations are performed based on the set of parameters, the set of parameters comprising at least one of: a data format, an additional computational operation, a data location, ([0099], [0053] and [0082] mentions about image data as task input map application as mentioned in [0053] input data from a source such as storage location; [0099]).  

8.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US Patent Application Publication 2018/0039519), in view of Golden (US Patent Application Publication 2009/0234983; cited in IDS).

For claim 19 Kumar teaches the data storage device receives power to operate the data storage device from the computing device ([0066] mentions that peer device can be smart phone and electronic device can be laptop; thus the peer device can be charged by electronic device).  However, Kumar does not explicitly mention that the storage device lacks any internal power source. Examiner cites Golden that teaches hot swappable USB connector ([0054]). Golden teaches USB hot plug connection as shown in Fig 5, Fig 6, which typically receives power from the host computer. [0054] mentions that external hardware is USB dongle connected to USB hot plug port via standard USB connection. Such peripherals typically draws power from the host device. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kumar and Golden to include an appliance as peer device that receive power from computing device and lacks an internal power source since this provides a simpler peer device to perform the offloaded task. According to [0066], the peer device can be any appliance. Therefore, the appliance can be attached to electronic device to receive power to perform the offloaded task. 
Allowable Subject Matter
9.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	Claims 1-6, 8-12 i would be allowable if rewritten to overcome the claim objections set forth in the action and if terminal disclaimer has been filed to overcome the double patenting rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186